78 N.Y.2d 1096 (1991)
Steven M. Marlowe, an Infant, by His Parent and Natural Guardian, Steven L. Marlowe, et al., Appellants,
v.
Rush-Henrietta Central School District et al., Respondents.
Court of Appeals of the State of New York.
Argued October 8, 1991.
Decided November 21, 1991.
George A. Schell for appellants.
James E. Maslyn for Rush-Henrietta Central School District, respondent.
David F. Bowen, Robert M. Shaddock and Roger G. Preston, Jr., for Derrick Nesmith, respondent.
Concur: Chief Judge WACHTLER and Judges SIMONS, KAYE, TITONE, HANCOCK, JR., and BELLACOSA. Judge ALEXANDER dissents and votes to reverse for the reasons stated in the dissenting memorandum at the Appellate Division (167 AD2d 820, 820-822).
Order affirmed, with costs, for the reasons stated in the memorandum of the Appellate Division (167 AD2d 820).